ORDER
Upon consideration of the Joint Petition for Public Reprimands by Consent filed by the Attorney Grievance Commission of Maryland and the Respondents, Lawrence L. Bell and Richard D. Paugh, it is this 11th day of October, 1996,
ORDERED by the Court of Appeals of Maryland that Lawrence L. Bell and Richard D. Paugh are hereby reprimanded for misconduct as set forth in the Joint Petition; and it is further
ORDERED that the Respondents shall pay costs in the amount of $1,637.00, for which sum judgment is entered in favor of the Petitioner against the Respondents jointly and severally.